Action to recover damages for personal injuries sustained by plaintiff when the street car on which she was a passenger came in contact with an ash truck owned by the city of New York. The jury rendered a verdict in favor of defendant the city of New York, and against defendant Brooklyn and Queens Transit Corporation in the sum of $55,000. By order entered May 29, 1934, the court granted a motion to set aside the verdict against the transit corporation unless plaintiff consented to reduce the verdict to $30,000. Plaintiff having so consented, a judgment for $30,000 and costs was entered. Appeal by defendant Brooklyn and Queens Transit Corporation from the judgment and order. Judgment as against defendant Brooklyn and Queens Transit Corporation and order in effect denying its motion to set aside the verdict reversed on the facts and a new trial granted, costs to appellant to abide the event, unless within ten days from the entry of the order herein plaintiff stipulate that the verdict be further reduced to $20,000; in which event the judgment as so modified, and the order, as modified accordingly, are *743affirmed, without costs. We are of opinion that $20,000 is sufficient compensation for the injuries sustained. Lazansky, P. J., Seudder and Tompkins, JJ., concur; Hagarty and Davis, JJ., dissent and vote to affirm.